DETAILED ACTION

This Office Action is a response to an application filed on 06/29/2022, in which claims 1-7 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 11,412,252. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 2 and 3 of U.S. Patent No. 11,412,252. Therefore, claim 1 of the instant application is an obvious variant of claims 2 and 3 of the U.S. Patent No. 11,412,252.
Instant # 17/853,169
Patent No. 11,412,418
A video decoding method performed by a decoding apparatus, the method comprising: 
 A video decoding method performed by a decoding apparatus, the method comprising:
obtaining picture order count (POC) information for constructing a reference picture set including reference pictures through a slice header; 
receiving picture order count (POC) information;
deriving picture order count (POC) values for specifying the reference pictures based on the POC information, and 
deriving POC values of the reference pictures based on the POC information;
constructing the reference picture set based on the derived POC values; 
constructing a reference picture list based on the POC values of the reference pictures, and
generating a reference picture list based on the reference picture set; 

performing an inter prediction on a current block based on the reference picture list, 
performing an inter prediction on a current block based on the reference picture list to derive a predicted sample of the current block,
wherein a POC value of an i-th reference picture is derived based on a POC difference derived from the POC information, 
wherein a POC value of an i-th reference picture is derived based on a POC difference derived from the POC information,
wherein the POC information in the slice header include POC difference value information, 
	
wherein the POC difference value information specifies the POC difference between a current picture and the i-th reference picture when the i is equal to 0, 
wherein 0-th reference picture is an initial reference picture,
wherein the POC difference specifies a difference between the POC values of the current picture and the i-th reference picture based on the i-th reference picture being a firstly-ordered reference picture specified by the POC information, and

wherein the POC difference value information specifies the POC difference between the i-th reference picture and an (i-1)-th reference picture when the i is greater than 0, 
wherein the POC difference specifies a difference between the POC values of the i-th reference picture and an (i—1)-th reference picture based on the i-th reference picture being a secondly-ordered reference picture or a subsequent reference picture specified by the POC information.
wherein in the reference picture list, the reference pictures previous to the current picture in the picture order count (POC) order are positioned priorly than the reference pictures subsequent to the current picture in the picture order count (POC) order, and 

wherein in the reference picture list, indices for the reference pictures previous to the current picture are allocated based on the descending order of picture order count (POC) values of the reference pictures previous to the current picture, and indices for the reference pictures subsequent to the current picture are allocated based on the ascending order of picture order count (POC) values of the reference pictures subsequent to the current picture.
The method of claim 2, wherein deriving the POC values includes:
deriving POC differences for the reference pictures previous to the current picture in the POC order, in the descending order of the POC order, and
deriving the POC differences for the reference pictures subsequent to the current picture in the POC order, in the ascending order of the POC order.



Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,791,337. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 2 and 3 of U.S. Patent No. 10,791,337 for similar reasons mentioned above. Therefore, claim 1 of the instant application is an obvious variant of claims 2 and 3 of the U.S. Patent No. 10,791,337.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 10,321,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 2 and 3 of U.S. Patent No. 10,321,154 for similar reasons mentioned above. Therefore, claim 1 of the instant application is an obvious variant of claims 2 and 3 of the U.S. Patent No. 10,321,154.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 24 of U.S. Patent No. 9,571,834. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is anticipated by claim 20 and 24 of U.S. Patent No. 10,571,834 for similar reasons mentioned above. Therefore, claim 1 of the instant application is an obvious variant of claims 20 and 24 of the U.S. Patent No. 11,571,834.

Allowable Subject Matter

Claims 1-7 would be allowable upon overcoming the Double Patenting rejection shown above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pandit (US 2009/0238269 A1)
Chong (US 2012/0044992 A1)
Lee (US 2007/0160143 A1)
Haskell (US 7,339,991 B2)
Wang (US 2007/0121728 A1)
Chang (US 6,728,414 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483